Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows to correct minor formalities/antecedent basis:
Please amend claim 3 to depend on claim 1.
Please amend claim 11 to depend on claim 9.
Please amend claim 19 to depend on claim 17.
Response to Amendment
	Claims 1, 9, 17 was amended by the applicant and claims 3, 11, 19 have been amended by the examiner to correct formalities.  Claims 1, 3-9, 11-17, 19-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 7/20/2022, with respect to the claims have been fully considered and are persuasive.  The previous rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-9, 11-17, 19-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious determining a second feature point set of the each to-be-modeled image frame based on the matching association relationship, the second feature point set including a second feature point, and the second point only matching corresponding feature point in a to-be-model image frame in a same-to-be-modeled image sequence.
Claims 9 and 17 are similarly allowable.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616